Case 7:18--01 01843 Document 1 Filed on 10/20/18 in TXSD Page 1 of 3

AO 9| (Rcv 8101) Criminal Complaint

United States District Court

SOUTHERN DI STRI CT Ol:" TEXAS
MCALLEN DIVI S ION

 

 

UNlT_.ED‘-STATES OF AMERICA

v_ ca1111111\1A1. coMPLA\NT
Danl_el Tafolla.lr. PRmc/pA/_ Case Numbe'r:'
`YOB: 1984
united sums Nl-‘l 8- 1 l 51 -M
(Name and Add_nss of Defendan_t)

l, the, undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and helief...Qn or about october 19_ 201 a in Higaggg County,» m
the southern 131-strict of rean defendants(§) did,_

( Track Si‘alutory l'.an`gua¢_g_'e4 ofO]j%nse)

knowing or' m reckless disregard of the fact that Omar Daniel Sainz-Hernandez, a citizen of lillexico, and
Wilmer- Adbnay llllendoz`a-Sanchez, a citizen of Honduras, along with two (2) other undocumented aliens, -for
a total of four (4), who had entered the United States' 1n violation of law, did knowingly transport, or move or
attempted to transport said aliens' 1n furtherance of such violation of law Within the United States, that' ls,
from a location near Los Ebanos, Texas to the point of arrest near Sullivan City, Texas,

in violation of Tltle 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U..S Senior Border Patrol Agent and that this complaint is based on the
following facts:

On October ’19_, 2018, agents at the McAllen Border Parrol Station advised field agents of a camera act1vat10n/1n Lo`s
.Ebanos, TX The' image displayed two subjects traveling north, away from the Rio Gran'de River, near the Los Eb_anos
Duty Free. 'I`his area; in known by agents and local law enforcement to be a fiequently used route by human and
narcotic smugglers due to its proximity to the Rio Grande River, the dense brush, and direct connection to roadways

l decl_are‘unde_r'penalty of perjury that the statements in this complaint are true and correct Executed on
October_Z_Q, 20,1_8_.

SEE AT'I"ACHED

Continued on the attached sheet and made a part of this complaint -Yes '_! No

Submitted by reliable electronic means, sworn to and
attested to`tele;jhonically per Fed. R. Cr. P. 4.1, and probable

/Sl Jon Char!

 

 

 

 

 

cause found-ong Signature of Complainant
Jon Wi. Chan Senior Fatr_ol`Agent
Printed Name of Complalnant
october 20, 2013 ~ 3- 3 W' P. l/\. at 1111¢A11en, rean
Da`te Ci nd Sia

Juan F-..Alanis , U. S. l\liagistrate Judge <} fay

Name and 'l”1tle of Ju_dicia'l- O`fti`cer 4 ynature"of Juc_licjal Oftlcer

 

 

,' CaSe 7:18-01-01843 Docur`nen`t 1 Filed on 10/20/18 in TXSD ;Page 2 '01°3
UNlTED .STAT.ES DlS.T.RlCT-COURT
S.OUTHE'RN D.lSTR|CT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CR|MINAL COMPLA|NT:

111~13- ‘L|S'L -111
RE`: Dani‘el Ta_folla Jr.

CONTINUAT|ON:

A= nearby Border Patrol Agent responded to the activation Upon traveling south towards the 'act`ivatioii,l-the
agent observ'ed~a Mai"oon Chevrolet Tahoe` traveling north at a speed that appeared to be above the posted'?.O
miles*’per` hour _speed limit. The agent noticed the Tahoe was occupied by a driver, later identified .-as Daniel
TAFOLLA Jr., and a single rear passenger; which appeared peculiar being that the front passengel seat was
vacant _The agent recognized that there were no other vehicles on the road and took into consideration the
down time of the camera activation, which was consistent with the drive time and location of the Tah'oe. `

The_ agent activated his service vehicle.’s emergency equipment and, after approximately five hundred feet_, the
Taho“e'eventually:;came to a~stop. The agent approached TAFOLLA and identified himself `as a B'order'Patrol
Agent. TAFOLLA.;presented the agent with a commercial driver’s license and identified himself as»a'.Unit`ed
States“.Citizen. The agent~noticed two rear passengers and conducted an immigration inspection on both
passengers 30th passengers admitted to being illegally present in the United States. The agent placed
TAFOLLA under`ar_tjest and placed him in his service vehicle

With the assistance of a Texas Department of Publ ic Safety Troopcr and a Sullivan City Poli_ce Officer, the
agent opened the rear cargo door ot` the Tahoe and located two additional subjects attempting to conceal
themselves under blankets The two additional subjects admitted to being illegally present m the United

. States. .Th'e agent noticed that one of. the subjects matched the description of a subject 1n the camera image.,

All five subjects were placed under arrest and transported to the McAllen Border Patrol Station for processing
At the Borde`r Patrol Station record checks were conducted on TAFOLLA which revealed that TAFOLLA was-
vin‘l",este_d at the Faliurrias Border Patrol checkpoint on October 4, 2018, transporting six undocumented aliens,

`PRINCIPAL--sTATEMEN'r:
.Daniel 'I’AEQLLA .lr-.,:a United States Citizen, was advised of his Miranda Rights. TAFOLLA stated he
understodd»his"Rights‘,:and agreed to provide a sworn statement without the presence of an attomey.

TAFOLLA stated he was offered $3{)0 (USD) to pick up illegal aliens TAFOLLA indicated he needed the
money because he'? s been out of work TAFOLLA claimed he was being directed over the phone regarding the
location ot` the aliens TAFOLLA stated that once he was at the pickup location, the aliens boarded his vehicle
and lie was eventually stopped

M`ATERIAL wiINEssns starns/1chs

O`mar Daniel;'SAH\lZ-Hemandez and Wilmer Aclonay MENDOZA-Sanchez were advised of their Mi_ra‘n'da
Rights=. Both understood their Rjghts and agreed to provide a sworn statement without the presence ot" an
attomey. 1

,SAINZ_,, a oiti“z`_en:o_f Mexico, claimed his friend made his_smuggling arrangements and paid $1._,_000 (USD)
upfro_nt_`. `;_SAINZ. stated he crossed the river along with five other peopie. After crossing the river, they were
guided;to the'p`ickup location and were informed that someone would arrive to pick them up.~ SAINZ]SLat,ed
they waited:`a few hours before a maroon SUV arrived and they ran towards it. Once inside thejvchicle, the
driver`-'instructed*tbemto duck down and instructed two of them to go to the back of the vel'lic,l»'.=h

SA"INZ.>identified '_I’AFOLLA, through a photo lineup, as the driver ofthe vehicle

Page 2

 

Case 7:18-cr-01843 Document 1 Filed on 10/20/18 in TXSD Pag'e 3 of 3
UN|TED STATES D|STR|.CT CCURT
SOUTHERN D|STR|CT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRllli'lil\izi’iL COMPLA|NT:

1111-1a ‘L\$Z. -111
RE; Daniel 'Tafolla Jr.

.coN,r_lN_uAT_loN:

C

MENDOZA,. a citizen of' Honduras, claimed he was to pay $6,000 (USD) to be smuggled into the`United
S_tates. Aft`erlc'rossing the river with four others, they were guided through the brush to the pickup location
MENDOZA.-.stated the foot guide told them a truck would be picking them up. Oncc the truck arrived, the
driver instructed them to get,in. MENDOZA described the driver as being slightly overweight

Page 3

